DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 9-12, 29-33, 36, and 43-44 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species II (Figure 5) and Species III (Figures 6-8) respectively, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/01/2021.
Applicant’s election without traverse of Species I (Figures 1-4) in the reply filed on 12/01/2021 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 8, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Shen (WO 2015081549 A1) in view of Kiriishi et al. (DE 112014001854 T5, hereinafter Kiriishi).
Regarding claim 1, Shen discloses a cooking system for cooking food (Page 3, Para. 7, lines 3-4, “…multi-purpose device as a food cooking device…”), the system comprising: 
a housing having a hollow interior (Abstract, lines 3-4, “The body encircles and supports the food vessel. The food vessel can be slidably separately from the body.”, and Fig. 7, where the food vessel is within a hollow interior); 
a lid movable relative to said housing (Page 6, Para. 3, lines 2-3, “…top of the body 2 is provided with a sealing cover 32 and a seal.”, where a top with a seal implicitly means the top can be detached or attached via the seal); 
at least one heating element associated with one of said housing and said lid (Claim 4, lines 1-2, “…the cover body covers the upper heating element and forms a seal on the food container…”); 
wherein the cooking system is operable in a plurality of modes including a conduction cooking mode and a thermal radiation cooking mode (Page 5, Para. 2, lines 17-18, “…thereby forming a multiple heating baking mode of upper and lower radiation stereo baking and hot air convection and conduction.”, where radiation stereo baking is the thermal radiative mode and hot air conduction is the conduction mode), 
wherein in said conduction cooking mode the cooking system is operable as a conductive cooker (Page 2, Para. 5, lines 2-3, “…multifunctional cooking food appliance, which can not only bake food in all directions, but also cook food…”, where cooking food is done through the conductive heating element 61 providing heat for the convection fan to circulate, Page 5, Para. 3, lines 2 from end, “The lower heating element 61 generates a…liquid 66 that heats the food container 6 to cook the food 67.”) and in said thermal radiation cooking mode the cooking system is operable as a radiative cooker (Page 5, Para. 2, lines 8-10, “For example, when used for baking food, the upper heating element 3 radiates the upper surface of the baked food, and the bottom of the food container 6 as the lower heating element 6 radiates the lower surface of the baked food 67…”, where, Page 5, Para. 3, line 2 from end, “The lower heating element 61 generates a radiant heat baked food 67…”).
Shen does not disclose:
explicitly stating that the lid is moveable.
However, Kiriishi discloses, in the similar field of kitchen cooking appliances, a cooker with a lid that can be rotated or moved (Page 7, Para. 1, lines 2-3, “The lid 2 is at a joint unit 1A rotatably attached to an upper rear portion of the device main body 1…”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the lid in Shen to be capable of rotation as taught by Kiriishi.
Regarding the feature of a movable lid, it is the Examiner’s position that one of ordinary skill in the art would have found it obvious to try selectively choosing different fastening methods for attaching the lid. In terms of cooking apparatuses, lids to allow for complete sealing for effective heating are known and different fasteners are also known, Shen provides the incentive of an apparatus with the feature of easier cleaning, which a detachable lid would help facilitate.
	Regarding claim 2, modified Shen teaches the apparatus according to claim 1, as set forth above, discloses wherein when in said conduction cooking mode the cooking system is operable as at least one of a pressure cooker, steam cooker, slow cooker, searing surface, and sauteing surface (Inherently disclosed in Shen, Page 5, Para. 3, lines 2 from end, “The lower heating element 61 generates a radiant heat baked food 67, or a liquid 66 that heats the food container 6 to cook the food 67.”, where the liquid to heat the food container is implied to be steam as there is a steam exhaust port within the cooking apparatus, Page 6, Para. 3, lines 5-6, “The gas port 34 (which serves as a steam exhaust port when the food is cooked)…”), and 
when in said thermal radiation cooking mode the cooking system is operable as at least one of an air fryer, baking/roasting oven, broiler, toaster, heater, defroster, and dehydrator (Inherently disclosed in Shen, Page 5, Para. 3, lines 2 from end, “The lower heating element 61 generates a radiant heat baked food 67, or a liquid 66 that heats the food container 6 to cook the food 67.”, where the radiant heat baked food creates a baking/roasting system).
	Regarding claim 3, modified Shen teaches the apparatus according to claim 1, as set forth above, discloses further including a food container receivable in the hollow interior (Inherently disclosed in Shen, Fig. 8, where the food container 6 is put into the hollow interior of the cooking apparatus), 
wherein food is receivable in said food container in both said conduction cooking mode and said thermal radiation cooking mode (Inherently disclosed in Shen, Page 3, Para. 5, lines 4-8, “Different from the heating element inside or outside the food container…the lower energy converter converts the bottom of the food container into a lower heating element, and at the same time, the heat convection fan makes the device…heat convection through the upper heating element…”).
	Regarding claim 4, modified Shen teaches the apparatus according to claim 3, as set forth above, discloses wherein said food container includes a container surface (Inherently disclosed in Shen, Page 3, Para. 3, lines 1-4, “…food container includes an outer container and an inner container disposed in the outer container…the inner container is provided with one or more separable food racks.”, where in Fig. 7, the food items can be seen touching the inner surface of the food container while both upper and lower heating elements are operating), and
food is receivable in said food container in contact with said container surface in both said conduction cooking mode and said thermal radiation cooking mode (Inherently disclosed in Shen, Figs. 10-11, where the food items are contacting the surfaces of the food container and where cooking modes are occurring, where direct radiation of the heating elements can allow for baking and conduction a convection fan can allow for liquid to be heated to allow for steaming).
Regarding claim 5, modified Shen teaches the apparatus according to claim 4, as set forth above, discloses wherein the at least one heating element is a first heating element disposed at or below a lower extent of said container surface (Page 5, Para. 2, line 3, “…a lower heating element 61…”, where in Fig. 10, the lower heating element is below the food container), and a second heating element disposed at or above an opening at an upper extent of said food container (Page 5, Para. 1, line 4, “…an upper heating element 3…”, where in Fig. 10, the upper heating element is above the food container).
Regarding claim 8, modified Shen teaches the apparatus according to claim 4, as set forth above, discloses wherein said at least one heating element includes a radiative heating element that emits heat energy at infrared wavelengths (Page 5, Para. 3, lines 2-3, “…heat radiation, and the heat generating tube 31 generates heat to generate radiant heat….”, where the heat radiation would inherently be infrared radiation wavelengths as heat is generated).
	Regarding claim 25, modified Shen teaches the apparatus according to claim 1, as set forth above, discloses wherein said cooking system is transformable between said conduction cooking mode and said thermal radiation cooking mode without removing the food item from said hollow interior (Inherently disclosed in Shen, Page 5, last Para., lines 10-21, “During the baking process. The hot convection fan sends the hot gas stream…a hot gas stream continuously circulates the food container 6…Of course, the above convection heating can also be used when cooking food…While cooking the food, the gas stream passing through the bottom of the inner container 65 can be indirectly heated by the bottom of the outer container through the hot water carried at the bottom…”, where the lower heating element 61 and the upper heating element 3 can radiate the lower and upper surfaces of the food, while the convection fan can then generate hot air flow to produce steam and create the function of a steam cooker, and since these components are all interior, the lid does not need to be opened).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Shen (WO 2015081549 A1) in view of Kiriishi et al. (DE 112014001854 T5, hereinafter Kiriishi) and in further view of Park (US 20150313399 A1).
Regarding claim 21, modified Shen teaches the apparatus according to claim 1, as set forth above.
Modified Shen does not disclose:
further comprising a second lid movable relative to said housing to selectively seal said hollow interior.
However, Park discloses, in the similar field of kitchen cooking apparatuses, a cooker with a second movable lid to seal the hollow interior (Para. 0092, lines 1-2, “The cooking apparatus 400 of some embodiments includes an inner lid 405.”, where Para. 0094, lines 5-6, “…the inner lid 405 has a sealing member 465.”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the lid in modified Shen to include a secondary lid with the ability to seal to the housing as taught by Park.
One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of an inner lid to create a barrier of steam in the area between the outer and inner lid so to insulate the cooking container, as stated by Park, Para. 0124, lines 13-17, “The steam may collect in the upper area of the apparatus 1225 between the inner lid 1200 and the outer lid 1230. The steam in the upper area creates an upper them1odynamic upper layer 1255 that further insulates the container 1210.”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jeon (KR 20080025634 A) discloses a cooking appliance with multiple lids that can be moved relative to the housing and having sealing capabilities.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN GUANHUA WEN whose telephone number is (571) 272-9940.  The examiner can normally be reached on Monday-Thursday 7:30am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian W. Jennison can be reached on 571-270-5930.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-6930.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN GUANHUA WEN/Examiner, Art Unit 3761  
06/30/2022

/BRIAN W JENNISON/Primary Examiner, Art Unit 3761